DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10 December 2021. Claims 1, 5, 7, 14 and 18 have been amended. Claims 2-4, 6, 8, 10-13 and 15-17 have been cancelled. Claims 21-28 have been added. Therefore, claims 1, 5, 7, 9, 14 and 18-28 are presently pending in this application.
Claim Objections
Claim 27 objected to because of the following informalities:  line 2 recites "air brows" which is suggested to be changed to --air blows-- to avoid typographical error.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: the limitation of "a receiving unit which receives a selection of one of a plurality of moisture release modes", as recited in lines 3-4 of claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 9, 14 and 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 16-17 recite the limitation “the plurality of fans” which lacks proper antecedent basis.
Regarding claim 5, lines 5-6 recite “a moisture release mode” and it is unclear if the moisture release mode is the same as or in addition to the plurality of moisture 
Regarding claim 21, lines 16-17 recite the limitation “the plurality of fans” which lacks proper antecedent basis.
Regarding claim 22, line 3 recites “the moisture release modes” and it is unclear if the moisture release mode is the same as or in addition to the “predetermined moisture release mode” as recited in lines 15-16 of claim 21. Lines 4-5 recite “a moisture release mode” and it is unclear if the moisture release mode is the same as or in addition to the plurality of moisture release modes recited in line 3 or part of the “predetermined moisture release mode” as recited in lines 15-16 of claim 21.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro (JP 2017/116130 A) in view of Haran et al. (2011/0268605 A1) and Schneider (2016/0088931 A1).
Regarding claim 1, in figures 1-6 Yamaguro discloses a fine water discharge device (dehumidifying and humidifying device 1) of a human body which discharges fine 
Yamaguro discloses the plurality of fine water generating units 10 and the blowing unit 40 including a fan that is controlled to rotate to blow air in a forward 
However, in figures 3A-4C Haran teaches that a plurality of units 130 each includes a fan 135 so that air blown from each fan 135 flows through its respective unit 130 (each unit 130 is shown to be arranged on a support unit 140, the left-most unit 130 being shown to be parallel to the right-most unit 130, and each unit 130 includes its own reversible fan 135 at a location distal to a front of the unit, see figs. 3B-3C and para. [0015]; the fan 135, when individually actuated by a control unit 110, blows air through the unit 130 to dispense an aromatic substance to the user, see para. [0016], para. [0023] lines 2-19, and paras. [0049] and [0064]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed additional fine water generating units of Yamaguro each having an individual reversible fan, to allow the user to selectively increase or decrease the amount of moisture provided by the plurality of fine water generating units, see para. [0023] lines 2-19 and para. [0049] of Haran, to allow more precise control of each of the plurality of fine water generating units and since the mere duplication of the essential working parts of a device involves only routine skill in the art, and since the device. MPEP 2144.04 VI. (B).
The modified Yamaguro device lacks a detailed description of the plurality of fine water generating units being disposed in parallel.

Regarding claim 18, the modified Yamaguro device discloses that the conductive polymer film is formed of a conductive polymer compound (the conductive polymer film 11 is formed of a conductive polymer, see fig. 6 and para. [0016] lines 9-10 of Yamaguro).
Regarding claim 19, the modified Yamaguro device discloses that the control portion performs a bidirectional rotation control for rotating the blowing unit in forward direction and a reverse direction (the control portion 110 controls the plurality of fans 135, the fans 135 being reversible fans, to rotate in a forward and reverse direction, see fig. 3B-3C, para. [0023] lines 2-19 and para. [0064] of Haran).
Regarding claim 20, the modified Yamaguro device discloses that in the bidirectional rotation control, the blowing unit is rotated in the reverse direction in a case where electrification to the electrifying portion is stopped and the blowing unit is rotated in the forward direction in a case where the electrifying portion is electrified (the blowing unit 40, with the reversible fans as taught by Haran, is rotated in the reverse direction, in 
	Regarding claim 21, the modified Yamaguro device discloses a method for discharging fine water to the human body with the fine water discharge device, the fine water generating device including the plurality of fine water generating units having the conductive polymer film and being brought into the moisture absorption state and moisture release state (as disclosed by Yamaguro), the plurality of fine water generating units being disposed in parallel (as taught by Schneider), the plurality of fans for each fine water generating unit (as taught by Hansen), the step of independently electrifying the plurality of fine water generating units with the electrifying portion (as disclosed by Yamaguro) and controlling the blowing and the independently electrifying in a predetermined moisture release mode in a predetermine order with the controlling portion including the circuitry (as disclosed by Yamaguro) in the rejection of claim 1 above.
	Regarding claim 26, the modified Yamaguro method discloses the step of forming the conductive polymer film of a conductive polymer compound, as recited in the rejection of claim 18 above.
	Regarding claims 27-28, the modified Yamaguro method discloses the steps of the controlling performs a bidirectional rotation control in the blowing in a forward direction and a reverse direction and wherein in the bidirectional rotation control, air .
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro, Haran et al. and Schneider as applied to claims 1 and 21 above, and further in view of Staniforth et al. (2014/0210114 A1).
Regarding claim 5, the modified Yamaguro device discloses that the control portion controls the electrifying portion and the fans in a moisture release mode selected from a plurality of moisture release modes including the predetermined moisture release mode and a moisture release mode in which the plurality of fine water generating units are simultaneously brought into the moisture release state and discharge the fine water by blowing air (the control portion 20 controls the electrifying portion 21 and fans, as taught by Haran, in a moisture release mode, from a plurality of different moisture release modes, the control portion 20 operating the electrifying portion 21 to selectively and independently actuate the plurality of fine water generating units 10 in alternating states where selected fine water generating units 10 release moisture, see paras. [0025]-[0026] of Yamaguro; and further controls the electrifying portion 21 and fans, as taught by Haran, in a moisture release mode where all the fine water generating units 10 are simultaneously brought into the moisture release state to discharge the collected moisture as fine water by having the blowing unit blow air to the user, see para. [0024] lines 3-19 and para. [0025] of Yamaguro), but lacks a detailed description of a receiving unit which receives a selection of one of a plurality of moisture release modes.

Regarding claim 22, the modified Yamaguro method discloses the steps of receiving a selection of one of a plurality of the moisture release modes, wherein the controlling controls the electrifying and the blowing in a moisture release mode selected from the plurality of moisture release modes including the predetermined moisture release mode and a moisture release mode in which the plurality of fine water generating units are simultaneously brought into the moisture release state and discharge the fine water by blowing air, as recited in the rejection of claim 5 above.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro, Haran et al. and Schneider as applied to claims 1 and 21 above, and further in view of Besik (4,952,283 A).
Regarding claim 7, the modified Yamaguro device discloses that the control portion controls the electrifying portion and the fans to simultaneously blow air in a state where electrification to the majority of the plurality of fine water generating units is stopped, before an operation in the moisture release mode ends (the control portion 20 controls the fans, as taught Haran, to blow air toward the user when the first three the 
However, in figure 1 Besik teaches that a fine water discharge device 1 includes a fine water generating unit 16 that is turned off while a blowing unit 3a is operated in a continuous mode (the fine water generating unit 16, which generates fine water 16 to supply to the user, is turned off while a controller 4 operates the blowing unit 3a in a continuous mode to supply a normal flow of air to the user, see col. 4 lines 30-32, col. 5 lines 18-23 and col. 7 lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Yamaguro control portion to stop the electrification to the plurality of fine water generating units before the operation in the moisture release mode ends as taught by Besik to continue to blow air to the user, during the moisture release mode, 
Regarding claim 23, the modified Yamaguro method discloses the steps of the controlling controls the electrifying and the blowing so as to blow air to the plurality of fine water generating units all at once under absence of the electrifying to the plurality of fine water generating units, before the moisture release mode ends, as recited in the rejection of claim 7 above.
Claims 9, 14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro, Haran et al. and Schneider as applied to claims 1 and 21 above, and further in view of Hansson et al. (2003/0150328 A1).
Regarding claim 9, the modified Yamaguro device discloses that the plurality of fine water generating units are disposed in parallel so that each of the fine water generating units discharge the fine water from the ventilation passage (the plurality of fine water generating units to be disposed in parallel, as taught by Schneider, so that each of the fine water generating units discharge the fine water from the ventilation passage, see fig. 58 of Schneider, fig. 1 and para. [0021] of Yamaguro), but lacks a detailed description of an arm which is turnably attached to a device main body and has a tip to which a head is attached and each of the fine water generating units discharges the fine water from the head.
	However, in figure 2 Hansson teaches that an arm F which is turnably attached to a device main body A/G/H and has a tip B to which a head C is attached and an air stream is discharged from the head C (the arm F has a tip B with an attached head C, 
Regarding claim 14, the modified Yamaguro device discloses that the plurality of fine water generating units are symmetrically disposed in pair with respect to a center of the head (the plurality of fine water generating units 10 are symmetrically disposed in pairs with respect to a center of the ventilation passage 30, where the first and second moisture absorbing and desorbing units 101/102 comprise a first pair and the third and fourth moisture absorbing and desorbing units 103/104 comprise a second pair, see the annotated fig. 1 of Yamaguro above and para. [0018] lines 13-17 of Yamaguro; the plurality of fine water generating units are positioned within the head, as taught by Hansson, and are positioned with respect to a center of the head, and, as the plurality of fine water generating units are shown to be positioned with respect to a center of their housing structure, they are positioned with respect to a center of the head, see fig. 2 of Hansson), and the control portion controls the electrifying portion and the fans so that each pair of the fine water generating units is switched between the moisture absorption state and the moisture release state at the same timing to discharge the fine water by blowing air (the control portion 20 controls the electrifying portion 21 to energize each 
Regarding claims 24-25, the modified Yamaguro method discloses the steps of turnably attaching a head to a device main body by an arm; and arranging the plurality of fine water generating units in parallel in the head so that each of the fine water generating units discharges the fine water from the head and wherein the arranging provides pairs of the plurality of fine water generating units symmetrically with respect to a center of the head; and the controlling controls the electrifying and the blowing so that each pair of the fine water generating units is switched between the moisture absorption state and the moisture release state at the same timing to discharge the fine water by blowing air, as recited in the rejection of claims 9 and 14 above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sassoon (2010/0061896 A1) is cited to show a pair of parallel fans.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785